Title: To George Washington from Hugh West, 6 August 1791
From: West, Hugh
To: Washington, George

 

Sir,
[Philadelphia, 6 August 1791]

I took occasion to wait upon your Excellency this fore-noon, but was unable to gain personal access, by reason of your then present Engagements. It was alledged, that my Business might be imparted, by means of a Secretary, to your Excellency: but which for a very obvious reason, I declined. It is of such a nature, I presume, as to suit your Excellency’s ear alone. It is not improbable, that while you are prompt, from the exalted consideration of the common Interest, to the most arduous vigilance and noblest care; you may deem it an intrusion upon your Excellency to be addressed by a Stranger to your Person, for the purpose of a private Interview with your Excellency. For had I not all along anticipated this mode of communication to your Excellency, it would have behoved me to have premised certain particulars by which to make myself known in a satisfactory manner. But lest your Excell. should think it proper to refuse me the honour of your presence upon this occasion, I proceed to subjoin a few circumstances relative to my last design. I am the youngest Son of John West jun. (Deceas’d) of Virginia, with whom, in his life-time, your Excel. had some acquaintance. For several years I enjoyed a small paternal Estate in the vicinity, of Alexa. near which I was born: but having, in part expended it in order to consummating the study of a medical profession to which I was designed; it hath become expedient that I should now engage in some certain Employment, whereby to acquire a subsistance for my family. Herein I have been exceedingly perplexed. A few days ago I applied to a Mr Nourse, Register: with whom I deposited a specimen of my Hand-writing (having had a previous Recommendation from Dr B. Rush) of which he approved. But there being no vacancy at that time, I have the promise of only succeeding to the first that shall take place in that Office—However he was candid enough at the same time to suggest, that there was but little probability of it at all. While I am unwilling to prescribe a sentiment of Hospitality to the President of the U. States; with all humility, I present a picture of my complicated distress—It is enough, that my wife (to whom I have been united for a bout 18 months) and myself have been uniformly subject to a wretched dependance on our Relations.

I would farther beg leave to observe, that having learnt there will be an Auditor appointed in a short time, His Excellency may ⟨do every⟩ necessary service to me by a Letter recommendatory to him, for such employment as he may esteem me to be capable of. His Excel. will be pleased to decide this matter agreeably to his leisure; he either to appoint any hour determinately at which I may see him upon the subject abovementioned, or give me such general recommendation as may ensure success to my undertaking, who have the honour to be, His Excellency’s most obedt & Devoted Servant

Hugh West

